Citation Nr: 1539366	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-21 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a genitourinary disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for residuals of a retained foreign body of the right cheek.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from October 1984 to October 1990.  The Veteran also had unconfirmed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air National Guard/Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board in April 2015.  A transcript of that proceeding has been associated with the Veteran's Virtual VA claims file.  

The issues of entitlement to service connection for a lumbar spine disorder, a genitourinary disorder, residuals of a retained foreign body of the right cheek, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral knee disorder was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in August 2009, to the Veteran.  This letter explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

No examination or nexus opinion is required regarding the claim for service connection of a bilateral knee disorder, as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to this claim for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also observes that the undersigned VLJ, at the Veteran's April 2015 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has a bilateral knee disorder due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

The Board acknowledges that all of the Veteran's service treatment records are not available.  However, at his April 2015 hearing before the undersigned, the Veteran denied experiencing a knee injury in service; he testified that he did a lot of marching in service and that he has experienced knee pain since service.  He has not provided any medical evidence of treatment, complaints, or diagnoses related to any bilateral knee disorder in the years since service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board again notes that during the hearing, the undersigned VLJ explained that there was a requirement to establish the presence of disability and evidence of a disease or injury in service. 

Moreover, the Board notes that the Veteran has provided post-service medical records, but no relevant pathology was reported.  His silence as to pathology of the knees, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  More specifically, a March 2009 VA history and physical indicates that the Veteran had no complaints related to his extremities.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

The Board has also considered the case under the law governing Gulf War veterans. However, the Veteran testified that he did not have service in the Persian Gulf; he testified that he served in England, in support of the Gulf War.  Accordingly, the Gulf War provisions are not applicable. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to report that he experiences pain in his knees.  The Veteran is also is competent to report whether he has received any diagnoses, including when he was first treated or diagnosed.  No such diagnoses are shown by the record, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

Here, the Veteran's statements must be balanced against the other evidence of record, which does not show a current bilateral knee disorder, which is related to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  

To the extent that there are lay statements asserting that the Veteran has a bilateral knee disorder, related to an in-service injury, event, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any knee pathology or disease, or residuals of injury.  Moreover, nothing suggests a relationship between his service and the claimed bilateral knee disorder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  We again note that when seen in March 2009, the evaluation was negative for related pathology.  Nothing suggests a knee disability. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a bilateral knee disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran asserts that his lumbar spine disorder, genitourinary disorder, residuals of a retained foreign body of the right cheek, and an acquired psychiatric disorder, including PTSD, are related to his active service.  The Board observes that there is evidence that the Veteran is being treated for degenerative disc disease of the lumbar spine with myelopathy, prostatitis, and an acquired psychiatric disorder (various diagnoses, including PTSD and psychosis are shown).  Additionally, a February 2009 CT scan of the Veteran's right mandible confirmed a retained metallic foreign body in the right check.  Given that the Veteran's complete service treatment and personnel records are unavailable, the VA's duty to assist is heightened.  Milostan, supra.   

Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of a lumbar spine disorder, a genitourinary disorder, residuals of a retained foreign body of the right cheek, and an acquired psychiatric disorder, including PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any lumbar spine disorder may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current lumbar spine disorder is related to service, including the claimed motor vehicle accident during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any genitourinary disorder which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current genitourinary disorder is related to service, including a June 1987 complaint of abdominal and suprapubic pain.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any retained foreign object of the right cheek, including any residuals thereof.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current retained foreign object of the right cheek, including any residuals thereof, is related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

5.  The Veteran should be afforded a VA examination to determine the presence and etiology of an acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has PTSD which is caused or aggravated by his service.  The examiner is requested to identify the stressor that serves as the basis for any PTSD diagnosis and note the diagnostic criteria utilized to support the diagnosis under DSM-V.  If the VA examiner finds the diagnostic criteria is not met, the VA examiner is to provide an explanation for such a finding.  

If the Veteran does not have PTSD, the VA examiner is requested to provide any opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder which was caused or aggravated by his service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  A complete rationale should accompany each opinion provided.

6.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


